Title: To Thomas Jefferson from Tench Coxe, 17 May 1793
From: Coxe, Tench
To: Jefferson, Thomas



Sir
Treasury Department Revenue office May 17th. 1793.

I have the honor to transmit you a note of all the Sea letters received by me, and of the Disposition thereof. A communication of similar import has been made to the Secretary of the Treasury that he may know for how many the Collectors of the Customs are to be held responsible. With great respect, I have the honor to be, Sir, Your most Obedient Servant

Tench CoxeCommissioner of the Revenue




    Sea letters, considered as received; Seventy seven. (including seven transmitted thro the Messenger of the Department of State to the Collector of Philadelphia on or about the 30th. of April 1793
}
77




Transmitted to the Collector
of Boston
11



    Ditto
of New York
13



    Ditto of Philada. (including the above seven),
37



    Ditto
of Baltimore
 9



    Ditto
of Alexandria
 7
77



